Simmons, Chief Justice.
The evidence in this case shows clearly that the note given by Mrs. Howell to Autrey was in part for a debt of her husband. The transaction was not a purchase by her of the husband’s note. She obtained from Autrey $350 and gave him her note for $572, the difference between these two amounts being the amount due by her husband upon his note to Autrey, $165, with interest thereon from the date of her note to the date of its maturity at twelve and a half per cent, per annum. Her husband was insolvent and his note was worthless. The law positively forbids any assumption by a wife of the debts of her husband (Code, §§1783, 1754, 5088); and if a creditor of the husband receives in payment of his debt money of the wife, knowing it to be hers, the wife can recover of the creditor the amount so paid. (Humphrey v. Copeland, 54 Ga. 543; Chappell v. Boyd, 61 Ga. 662; Maddox v. Oxford, 70 Ga. 179.) It appears in the present case that the wife *432paid upon her note a sum $132 in excess of her own debt, the amount of the verdict in her favor. The evidence warranted the verdict, and the court did not err in refusing a new trial upon the grounds taken in the motion.

Judgment affirmed.